By the Court.
In the probate court an information was filed against the plaintiff in error charging him with a misdemeanor, it being an offense against a statute. To this he pleaded in bar a' former conviction before the mayor of Akron for the same act, it being also a violation of an ordinance of said city. A demurrer to the plea was sustained.
The ruling is in accord with the general course of decisions. Bloomfield v. Trimble, 54 Iowa, 399; Minnesota v. Zee, 29 Minn. 445; Robbins v. The People, 95 Ill., 175; Colley’s Const. Lim., 239.

Judgment affirmed.